         Case 1:20-cr-00212-PGG Document 22 Filed 07/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                               ORDER
MIGUEL AGUIRRE-MIRON,
                                                          20 CR. 212 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that sentencing of Defendant Aguirre-Miron, set for July

8, 2020, is adjourned to July 17, 2020 at 11:00 a.m. The parties are directed to dial (888) 363-

4749 and to use access code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access code.

Dated: New York, New York
       July 2, 2020
